DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harmer et al. (US 2021/0103918) in view of Wilder (US 2020/0125322), and further in view of Harris et al. (US 2016/0109954).
As per claim 1, Harmer et al., hereinafter Harmer, discloses a computer-implemented method for generating a virtual number on a mobile device, the method comprising: 
transmitting the payment object information and user information to a payment system ([0046] where the client device transmits payment information for the purchase to the merchant system); 
receiving, from the payment system, virtual number information, wherein the virtual number information comprises at least one of a virtual account number, a virtual expiration date, and a virtual card verification code ([0047] where the virtual credit card information includes an activation date of the virtual credit card, a termination date after ).
It is noted Harmer does not explicitly teach
displaying, by an augmented reality application of the mobile device, a real-time view; detecting, by the augmented reality application, a payment object within the real-time view; scanning, by the augmented reality application, the detected payment object to retrieve payment object information and user information associated with the detected payment object. However, this is known in the art as taught by Wilde. Wilder discloses a method of customizing a user interface in which a credit card as a payment object could be detected and scanned ([0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wilde into Harmer because Harmer discloses a method of secured transaction and Wilder further discloses an augmented reality method could be used to retrieve user information for the purpose of gaining secured information.
It is further noted that Harmer and Wilder do not teach
displaying, as an overlay by the augmented reality application, the virtual number information over the detected payment object in the real-time view. However, this is known in the art as taught by Harris. Harris discloses an information presentation method in which a list of option labels related to the payment card, such as balance information or transfer funds is overlaid ([0283]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into Harmer and 
As per claim 2, Harmer, Wilde and Harris demonstrated all the elements as disclosed in claim 1, and Harris further discloses the payment object information comprises at least one of an account number, an expiration date, and card verification code ([0047] where the virtual credit card information includes an activation date of the virtual credit card, a termination date after which the virtual credit card may not be used, as well one or more codes identifying the virtual credit card).
It is noted that Harmer and Wilder do not teach
wherein the virtual number information is overlaid over the payment object information of the detected payment object in the real-time view.  However, this is known in the art as taught by Harris. Harris discloses an information presentation method in which a list of option labels related to the payment card, such as balance information or transfer funds is overlaid ([0283]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into Harmer and Wilde because Harmer and Wilde disclose a method of secured transaction and Harris further discloses an augmented reality method where the information could be overlaid for the purpose of gaining secured information.
Claim 11 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

receiving, from the payment system and responsive to transmitting the payment object information to the payment system, verification that the payment object is authorized to a user of the augmented reality application ([0026] where the system determines if the transaction is authorized or not).
Claim 20 is a device claim with limitation similar to claim 1, therefore is similarly rejected as claim 1. 

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harmer et al. (US 2021/0103918) in view of Wilder (US 2020/0125322) and Harris et al. (US 2016/0109954), and further in view of Moganti et al. (US 2013/0254854).
As per claim 10, Harmer, Wilder and Harris demonstrated all the elements as disclosed in claim 1.
It is noted Harmer, Wilder and Harris do not explicitly teach 
receiving, via the augmented reality application, a command to generate new virtual number information; generating, based on the command, the new virtual number information; and replacing, as another overlay, the virtual number information with the new virtual number information in the real-time view. However, this is known in the art as taught by Moganti et al., hereinafter Moganti. Moganti discloses a virtualization mechanism in which existing virtual information may be updated or new virtual information may be generated ([0034]).
.
Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        December 2, 2021